                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                           Case No.: 5:20-cv-00157-KDB-DCK

CURTIS EDWIN LEYSHON,                                )
                                                     )
        Plaintiff,                                   )
                                                     )     NOTICE OF APPEARANCE ON
v.                                                   )          BEHALF OF ALL
                                                     )           DEFENDANTS
Michael Duncan, individual and official              )
capacity; B. Carlton Terry, individual and           )
official capacity; Pam Barlow, individual and        )
official capacity; and Matthew Levchuk,
individual and official capacity,

        Defendants.




       NOW COMES the undersigned Elizabeth Curran O’Brien, Special Deputy

Attorney General, and makes an appearance in this matter on behalf of Defendant

Michael Duncan, Senior Resident Superior Court Judge for the 23rd Judicial District of

North Carolina, in both his individual and official capacity, B. Carlton Terry, District

Court Judge, 22-B Judicial District of North Carolina, in both his individual and official

capacity, Pam Barlow, Clerk of Superior Court for Ashe County, North Carolina, in both

her individual and official capacity, and Matthew Levchuk, Assistant District Attorney

for the 34th Prosecutorial District of North Carolina, in both his individual and official

capacity.




       Case 5:20-cv-00157-KDB-DCK Document 5 Filed 10/14/20 Page 1 of 3
       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, a disclosure of

corporate affiliations/financial interest disclosure statement is not required to be filed on

behalf of the aforementioned Defendants who are state officers of North Carolina’s

judicial department. N.C. Gen. Stat. §§ 7A-40, -340.

       Respectfully, this the 14th day of October, 2020.
                                                   JOSHUA H. STEIN
                                                   Attorney General


                                                   /s/ Elizabeth Curran O’Brien
                                                   Elizabeth Curran O’Brien
                                                   Special Deputy Attorney General
                                                   N.C. State Bar No. 28885
                                                   North Carolina Department of Justice
                                                   P.O. Box 629
                                                   Raleigh, NC 27602-0629
                                                   Telephone: (919) 716-6800
                                                   Facsimile: (919) 716-6755
                                                   Email: eobrien@ncdoj.gov
                                                   Counsel for Defendants Duncan, Terry,
                                                   Barlow and Levchuk




       Case 5:20-cv-00157-KDB-DCK Document 5 Filed 10/14/20 Page 2 of 3
                             CERTIFICATE OF SERVICE


       This is to certify that the undersigned has this day electronically filed the foregoing
NOTICE OF APPEARANCE OF COUNSEL ON BEHALF OF DEFENDANTS
DUNCAN, TERRY, BARLOW AND LEVCHUK with the Clerk of the court using the
CM/ECF system which will send notification of such filing to the parties of record who
participate in the CM/ECF system and placed a copy of the same in the U.S. Mail, postage-
prepaid, addressed to the following individual:


Curtis Edwin Leyshon
915 North Pine Run Road
Boone, NC 28607


       This the 16th day of October, 2020.




                                                  /s/ Elizabeth Curran O’Brien
                                                  Elizabeth Curran O’Brien
                                                  Special Deputy Attorney General
                                                  N.C. Department of Justice




       Case 5:20-cv-00157-KDB-DCK Document 5 Filed 10/14/20 Page 3 of 3
